DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

 Status of Claims
This action is in reply to the communications filed on 06/30/2021.  
	Claims 1, 9, 14, and 16 have been amended by the Applicant.
	Claims 1 – 20 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 20 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 



Allowable Subject Matter
Claims 1 – 20 remain allowable over the prior art, through rejected on other grounds, for at least similar reasons as set forth in the Final Action mailed 02/05/2021, pages 17 – 20. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9 and 16 recite the step of “retrain(ing), based on the first and second co-relation matrices, the models” which renders the claim indefinite because it is unclear what precisely the Applicant means by “retraining” the models. The specification does not recite this terminology, and it is unclear whether the idea of “updating” the models (as described in para. 0068 of the specification) is the same concept as the claimed “re-training”. Furthermore, if the claimed idea of “retraining” is to be interpreted as the concept of updating that is described in the specification, then the claim is further indefinite because it is unclear what the Applicant means by retraining based on based on the first and second co-relation matrices. When discussing the idea of ”updating” the specification makes no reference to the co-relation matrices, rather stating “The deep learning model 208 and the non-visual parameter model 210 such as described above may be updated from time-to-time such as based upon a type of season, geographical location, fashion trends and so forth” [see at least para. 0046]. For the purposes of this action only, the Examiner will interpret the term “retrain” as “updating” as recited by the Applicant’s specification. 
Dependent claims 2 – 8, 10 – 15, and 17 – 20 inherit the deficiencies of claims 1, 9 and 16 and therefore rejected under similar grounds as indicated above for claims 1, 9 and 16. 


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
A system for predicting sellability, the system comprising:
a memory having computer-readable instructions stored therein; and
a processor that, when executing the computer-readable instructions, is configured to: 
access a plurality of images of fashion products associated with a reference fashion style;
determine, based on the plurality of images of the fashion products, a plurality of visual attributes of the fashion products;
determine a plurality of non-visual attributes corresponding to the fashion products;
estimate, based on the plurality of visual attributes, a first sellability confidence value for the reference fashion style using a trained deep learning model;
estimate, based on the plurality of nonvisual attributes, a second sellability confidence value for the reference fashion style using a trained parameter model;
determine, based on the first and second sellability confidence values, an aggregate sellability confidence value associated with the reference fashion style;
tag, based upon the aggregate sellability confidence value, the reference fashion style with one of a plurality of predetermined categories; 
generate a first co-relation matrix using the deep learning model, wherein the first co-relation matrix defines a relationship between the first sellability confidence value and the visual attributes;
generate a second co-relation matrix using the parameter model, wherein the second co-relation matrix defines a relationship between the second sellability confidence value and the non-visual attributes;
retrain, based on the first and second co-relation matrices, the models; 
and estimate other sellability confidence values for another reference fashion style using the retrained models.
The limitations above recite steps for determining product sellability and inventory/production management. The series of steps seen in the claim above are considered to be directed to a judicial exception (e.g. an abstract idea) because they recite a commercial interaction, specifically the determination and/or optimization of offers (e.g. reference fashion style sellability determination). Commercial interactions is a subgroup that falls under ‘Certain Methods of Organizing Human Activities’ grouping abstract ideas [see October 2019 Update: Subject Matter Eligibility] as such, it is determined that under step 2A (Prong 1) the claims recite an abstract idea by reciting a commercial interaction. 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a system comprising a memory having computer-readable instructions and a processor, as well as a deep learning model and retraining the model. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Examiner notes that although the Applicant has added limitations to include the utilization of deep learning models, these concepts are still recited at a high level of generality, failing to specifically describe the type and usage of the technology being recited. Beyond utilizing the neural network to provide a more accurate result of the claimed abstract procedure the Applicant has failed to show an improvement to the neural network itself, or any other associated technological fields. 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used by the system to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Storing and retrieving information in memory (e.g. accessing images of fashion products) 
Performing repetitive calculation (e.g. determine sellability confidence values) 
Presenting offers and gathering statistics (e.g. obtain fashion style data from images, etc.)
Determining an estimated outcome and setting a price (e.g. determine sellability)

In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 9 and 16, recite substantially similar limitations as claim 1. Claims 9 and 16 are rejected under substantially similar rationale as seen above for claim 1. 
Dependent claims 2 – 8, 10 – 15, and 17 – 20 also do not integrate the abstract idea into a practical application. Notably, claims 2 – 8, 10 – 15 and 17 – 20 recite more complexities descriptive of the abstract idea itself, such as describing the type of visual and non-visual attributes that are collected, how the sellability values are calculated and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 8, 10 – 15, and 17 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 8, 10 – 15, and 17 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 1, the limitations of claims 2 – 8, 10 – 15, and 17 – 20 they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).

Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 8, 10 – 15, and 17 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. Applicant’s remarks are incorporated fully herein [see Remarks, 04/30/2021]. 
	Applicant argues that the recited approach uses a combination of feature to more robustly predict sellability of a reference fashion style. The recited models are trained, utilized and then updated retrained, which provides an improvement to the neural network itself. In view of Example 39 of the 2019 PEG the Applicant claims that by retraining the machine learning model technology enable better predictions in terms of accuracy, this the alleged abstract idea is integrated into a practical application. 
	Examiner respectfully disagrees. Example 39 improved the actual functionality of the neural network, while the present invention merely improves the intended result of the abstract procedure (e.g. robustly predict sellability of a reference fashion style). Nothing in either the claims or the 

Applicant further argues that “paragraph 4 of the published application makes clear that the recited approach improves prior technological means for predicting sales for fashion products based on historical sales data. For example, the recited machine-learning models differently use intrinsic and extrinsic factors”.
Examiner respectfully disagrees. The claims of the present application do not overcome a technical problem or propose a technical solution, but merely perform the present abstract idea using generic computer structures, performing generic computing function without improving technology or the computer itself, and does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself. Furthermore, while the claimed invention may be able to more robustly predict sellability the Examiner notes that the claim fails to provide an actual “technical solution”, instead, the claimed invention provides manner for utilizing specific type of data and manipulating data a certain way with the help of neural network algorithms to improve the claimed prediction algorithm. This is not necessarily an improvement to a technical field or any of the recited technical components. In other words, the Applicant has only improved upon the procedure for predicting sellability of a reference fashion style. That is, any improvements are manifested only in the procedure itself, not within the computer.  As such, the Examiner asserts that the claims lack any detail of how a computing device is improved, and notes that the improvements are associated with the abstract procedure itself.


Examiner respectfully disagrees. The non-routine functionality is in the claimed procedure itself, not in the functionality of a computer or the utilization of neural networks. Not only do the claims fail to recite a technical improvement, the instant claims also lack any recitation of non-conventional arrangements of computing elements that result in such improvements, or any unique or specific manner by which the claimed neural network and models are utilized within the invention beyond modifying data in a specific manner necessary to achieve the intended result of predicting sellability. The claims in question are directed to an abstract-idea-based solution of predicting product sellability, lacking any emphasis/recitation of how such procedure leads to a technical improvement to any of the computing components or neural networks, and the like. Further to this accord, the character of the claims as a whole is not directed to improving computer performance, improving another technology or technical field, or the like. The claims are directed to the process for predicating sales, and that process has no effect on the functionality or utilization of any of the recited computing components or neural networks algorithms.  The recited additional elements function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limits on the claim scope [see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.H./               Examiner, Art Unit 3625                                                                                                                                                                                         

/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619